Title: To Benjamin Franklin from Claude-Mammès Pahin Champlain de La Blancherie, 19 January 1779
From: La Blancherie, Claude-Mammès Pahin de Champlain de
To: Franklin, Benjamin


Monsieur le Docteur
Paris le 19. jvier 1779.
Jai l’honneur d’envoyer à Votre Excellence, le nouveau plan de l’établissement que je dirige tel que la consistence que votre protection lui a donnée, a exigé qu’il fût rédige. C’est mercrédi 20. de ce mois à cinq heures après midi l’ouverture de la premiere assemblée dans le beau logement que l’on m’a donné et arrangé pour cela j’ose esperer que Votre Excellence m’accordera ce nouveau témoignage de sa protection en voulant bien l’honnorer de sa présence avec m. Adams et m. son petit fils. J’attends de ce bienfait que je la supplie de ne pas me refuser, toute ma gloire et tous mes succès.
Je suis avec un profond respect Monsieur le Docteur Votre très humble et très obeisst serviteur
La BlancherieAgent général de correspondancepour les sciences et les arts ruede Tournon.
m. Franklin. à Passy
 
Notation: La Blancherie 19 Janvier 1779.
